           Case 7:16-cv-08999-KMK Document 93
                                           91 Filed 05/08/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 KRAVITZ,

                                             Plaintiffs,                No. 16-CV-8999 (KMK)

                           -v-

 ANNUCCI, et al.,

                                            Defendants.
 -------------------------------------------------------------------X


                           NOTICE OF WITHDRAWAL AS COUNSEL

        PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Barbara K.

Hathaway, an Assistant Attorney General at the Office of Letitia James, Attorney General of the

State of New York, attorney for defendants, in the above-entitled action, hereby withdraw as an

attorney of record for the Defendants, as I am leaving the Office of the Attorney General and am

no longer assigned to the defense of this case on the Attorney General's behalf. The Office of the

Attorney General will continue to serve as counsel of record to Defendants in the above-

referenced matter, and this matter will continue to be handled by Assistant Attorney General

Amanda Yoon.

        Therefore, I hereby request that the Court grant my withdrawal and that my appearance

be removed from the docket.
          Case 7:16-cv-08999-KMK
          Case 7:16-cv-08999-KMK Document
                                 Document 91
                                          93 Filed
                                             Filed 05/08/20
                                                   05/08/20 Page
                                                            Page 22 of
                                                                    of 22



Dated:          New York, New York                 Respectfully submitted,
                May 8, 2020
                                                   LETITIA JAMES
                                                   Attorney General
                                                   State of New York
                                                   Attorney for Defendants

                                                   By:

                                                   ls/Barbara K. Hathaway

                                                   Barbara K. Hathaway
                                                   Assistant Attorney General
                                                   28 Liberty Street
                                                   New York, New York 10005
                                                   Tel: (212) 416-8560
                                                   Email: Barbara.Hathaway@ag.ny.gov


cc:
         Daniel Miller,
         15-A-3706
         Orleans Correctional Facility
         3531 Gaines Basin Road,
         Albion, NY 14411

         Mary Miller,
         207 West Broadway,
         Inwood, NY 11096




:.::dso__ s~_ai;n_2o_E_RE_D_.___ ,   ~~   --~-L.._-
                                                  _ ~_L
                                                      ____        =-=--:--=-:-::---
                                               HON. KENNETH M. KARAS
